Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the source terminal of the second transistor is coupled to the gate terminal of the second transistor through a second resistor” as claimed in claims 7, 11 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is noted as claimed in claim 2, the body and the source of the second transistor are coupled together and there is no drawing that shows source of the second transistor coupled to the gate via a resistor.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-4, 7-12, 15-17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Willard et al. (9,882,531), hereinafter called WILLARD.
Regarding claims 1 and 8, WILARD (Fig. 6A) discloses a transistor stack operating as an RF amplifier comprising: a transistor (T42) can be read as a common-gate (CG) amplifier, wherein the CG amplifier comprises a first transistor, wherein source terminal and body terminal of the first transistor is coupled together through a first resistor (R42).  
Regarding claim 2, further comprising: a transistor (T41) can be read as a common-source (CS) amplifier, wherein the CS amplifier comprises a second transistor in series with the first transistor (T42), wherein source terminal and body terminal of the second transistor are coupled together via resistor (R41).  
Regarding claims 3 and 9, wherein the first transistor (T42) is an N- type metal-oxide-semiconductor (NMOS) transistor.
Regarding claims 4 and 12, wherein the body terminal of the first transistor (T42) is coupled to a first voltage (VG2).  

Regarding claim 7, wherein the second transistor (T41) is further configured to receive an input voltage (RFIN) at the gate terminal of the CS amplifier through a capacitor (C10), and wherein the source terminal of the second transistor is coupled to the back-gate or bulk/body terminal of the second transistor through a second resistor (R41).  

Regarding claim 11, wherein the source terminal of the second transistor (T41) is coupled to the back-gate or bulk/body terminal of the second transistor through a second resistor (R41).  

Regarding claim 15, WILARD (Fig. 6A) discloses a transistor stack operating as an RF amplifier comprising: providing a first voltage (VG2) on gate terminal of a common-gate (CG) amplifier; receiving a second voltage (RFIN) on gate terminal of a common-source (CS) amplifier so as to generate a first output current on the CS amplifier; and generating a second output current on the CG amplifier, wherein the CG amplifier comprises a first transistor (T42), wherein source terminal and body terminal of the first transistor is coupled together through a first resistor (R42), and wherein the CS amplifier comprises a second transistor (T41) in series with the first transistor, wherein source terminal and body terminal of the second transistor are coupled together via resistor (R41).  
Regarding claim 16, wherein the first and second transistors are N-type metal-oxide-semiconductor (NMOS) transistor.
Regarding claim 17, wherein the body terminal of the first transistor (T42) is coupled to a third voltage (VG2).  


.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 13, 14, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WILLARD.
Regarding the fabrication processes of the common-gate amplifier/transistor claimed are well known in the art and would be considered a matter of design engineering.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT PASCAL can be reached on (571) 272-1769.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843